Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).
Claim 16 depends upon both the method Claim 15 and the apparatus Claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one flow-guiding element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
In Claim 1, the at least one flow-guiding element is therefore being interpreted as the corresponding structure of a chamber component (paragraph 0035), a flow duct (paragraph 0047), or a sensor head (paragraph 0066).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “The method according to Claim 15, wherein the method is carried out by an engine according to Claim 1”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is unclear whether infringement occurs when one creates an engine that allows for electronic detection of a malfunction, or whether infringement occurs when a malfunction is detected electronically using the claimed method. See MPEP 2173.05(p) II. Therefore, Claim 16 is indefinite in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz et al. (US 20180334965).
Regarding Claim 1, Ortiz et al. discloses an engine having at least one flow-guiding element within the engine (paragraph 0038; Fig. 5 #68 – turbine manifold as flow-guiding element), via which, during malfunction-free operation of the engine, at least one target flow of fluid is conducted along a first flow direction and via which (paragraph 0038 – bleed air as target flow), in the event of a malfunction within the engine, a fault flow of fluid of a higher temperature than the fluid of the target flow is conducted along a second flow direction, which differs from the first flow direction (paragraphs 0040, 0041, 0042 – FADEC compares pressures to calculate any backflow, which would be the fault flow, to determine if there is a is, not what a device does. Since Ortiz et al. teaches  the structural limitation of Claim 1, the flow-guiding element taught by Ortiz et al. has the capability of conducting a fault flow based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II.), and at least one temperature sensor which is situated in a flow path both of the target flow and of the fault flow (paragraphs 0040, 0041, 0042; Fig. 5 #88 – safety sensor as temperature sensor).
Regarding Claim 2, Ortiz et al. discloses all the limitations of Claim 1 above. Ortiz et al. further discloses wherein the at least one temperature sensor is positioned at or in the at least one flow guiding element (Fig. 5 – sensor #88 is positioned at the turbine manifold #68).
Regarding Claim 3, Ortiz et al. discloses all the limitations of Claim 1 above. Ortiz et al. further discloses wherein the flow-guiding element is designed to guide the fault flow past the at least one temperature sensor along a second flow direction, which is opposite the first flow direction of the target flow (paragraphs 0040, 0041, 0042; Fig. 5 – backflow as fault flow flows in a radially outwards direction past the sensor #88, opposite of the flow path of the bleed air).
Regarding Claim 4, Ortiz et al. discloses all the limitations of Claim 1 above. Ortiz et al. further discloses wherein the at least one flow-guiding element is formed with at least one flow duct via which the target flow and/or the fault flow are/is diverted at least once (paragraph 0038; Fig. 5 #68 – turbine manifold as flow duct, which diverts the flow to multiple locations).
wherein the at least one flow-guiding element is provided in the region of a stator of a turbine of the engine (paragraphs 0038, 004; Fig. 5 #86 – turbine vane is in stator).
Regarding Claim 6, Ortiz et al. discloses all the limitations of Claim 5 above. Ortiz et al. further discloses wherein, via the at least one flow-guiding element, the target flow is conducted from a hollow space, which is bordered at least partially by the stator, in the direction of an annular space of the engine, in which at least one guide vane of the stator is arranged (Fig. 5 – see below).

    PNG
    media_image1.png
    534
    612
    media_image1.png
    Greyscale

Regarding Claim 8, Ortiz et al. discloses all the limitations of Claim 6 above. Ortiz et al. further discloses wherein the hollow space is formed at least partially between a platform of the stator and a section of a housing to which the stator is fixed (Fig. 5 – see above).
Regarding Claim 9, Ortiz et al. discloses all the limitations of Claim 6 above. Ortiz et al. further discloses wherein the hollow space is connected to at least one feed duct via which, during the operation of the engine, fluid is fed to the hollow space (paragraph 0038; Fig. 5 #60 – bleed duct as feed duct), and the flow-guiding element is configured to conduct a fault flow, which is formed, along the second flow direction if the quantity of the fluid fed via the at least one feed duct drops below a threshold value (paragraphs 0040, 0041, 0042; Fig. 5 – backflow as fault flow flows in a radially outwards direction opposite of bleed air flow during a malfunction).
Regarding Claim 10, Ortiz et al. discloses all the limitations of Claim 6 above. Ortiz et al. further discloses wherein, via the at least one flow-guiding element, the fault flow is conducted from the annular space of the engine in the direction of the hollow space which is bordered at least partially by the stator (paragraphs 0040, 0041, 0042; Fig. 5).
Regarding Claim 11, Ortiz et al. discloses all the limitations of Claim 6 above. Ortiz et al. further discloses wherein an opening via which fluid is able to flow into the annular space and/or out of the annular space is provided at a radially outer platform of the stator, at a radially inner platform of the stator and/or at a guide vane of the stator (paragraph 0038; Fig. 5 – opening is in radially outer platform that is fluidically connected to turbine manifold #68).
Regarding Claim 12, Ortiz et al. discloses all the limitations of Claim 5 above. Ortiz et al. further discloses wherein the at least one flow-guiding element is formed with a chamber and/or a throttle section (Fig. 5 #68 – turbine manifold is considered as a chamber).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (GB877127).
Regarding Claim 15, Bishop discloses a method for the electronic detection of a malfunction during the operation of an engine, wherein at least one temperature sensor is positioned within the engine in a flow path (page 2, lines 54-68; Fig. 3 #37 – thermocouple junction of temperature sensing device is within passage #29 as flow path) along which, during malfunction-free operation of the engine, at least one target flow of fluid flows along a first flow direction and along which, in the event of a malfunction within the engine, a fault flow of fluid of a higher temperature than the fluid flows along a second flow direction, which differs from the first flow direction, and, by way of a switch from the target flow to the fault flow and an associated jump in temperature which occurs at the at least one temperature sensor, a malfunction is detected electronically (page 2, lines 75-104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. in view of Kress et al. (US 20030180141).

However, Ortiz et al. fails to teach wherein the hollow space is formed at least partially in the interior of the guide vane.
Kress et al. teaches a stator vane in the form of a turbine nozzle that receives a target flow in the form of bleed air in a hollow space that is partially in the nozzle, with the nozzle having holes to provide film cooling when the bleed air flows from the hollow space to an annular space in the stator (paragraph 0035; Fig. 1 – inlet tube #66 extends into hollow space within nozzle to provide bleed air, which flows out cooling holes #68). Ortiz et al. and Kress et al. are analogous prior art as they each relate to turbine stator vanes. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the vane taught by Ortiz et al. with the hollow inner space and film cooling holes taught by Kress et al., in order to provide film cooling to the vanes to reduce the vane temperature (Kress et al. paragraph 0035). (Examiner’s note: Examiner is interpreting the space within the vane to be connected and thus part of the hollow space of Ortiz et al., teaching that the hollow space is formed partially in the interior).
Claims 1 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salles (US 20130340443) in view of Ortiz et al.
Regarding Claim 1, Salles teaches an engine having at least one flow-guiding element within the engine (paragraphs 0027,0028,0029; Fig. 4 #52- plug with recesses #80 as flow guiding element), via which, during malfunction-free operation of the engine, at least one target flow of fluid is conducted along a first flow direction and via which (paragraph 0029 – bypass air as target flow), in the event of a malfunction within the engine, a fault flow of fluid of a higher temperature than the fluid of the target flow is conducted along a second flow direction, which differs from the first flow direction (Examiner’s note: apparatus claims cover what a device is, not what a device does. Since Salles teaches the structural limitation of Claim 1, the flow-guiding element taught by Salles has the capability of conducting a fault flow based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II.).
However, Salles fails to teach at least one temperature sensor which is situated in a flow path both of the target flow and of the fault flow.
Ortiz et al. teaches an engine with a flow-guiding element that conducts a target flow and a fault flow, with a temperature sensor situated in a flow path of both flows in order to determine if a bleed airflow system is operating within desired parameters (paragraphs 0040, 0041, 0042; Fig. 5 #88 – safety sensor as temperature sensor). Salles and Ortiz et al. are analogous prior art as they both relate to flow-guiding elements for engines. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the flow path taught by Salles et al. by incorporating a sensor as taught by Ortiz et al., in order to determine if the bleed or bypass airflow system is operating within desired parameters (Ortiz et al. paragraph 0040).
Regarding Claim 14, Salles as modified by Ortiz et al. teaches all the limitations of Claim 1 above. Salles further teaches wherein the at least one flow-guiding element is provided at a borescope opening (paragraph 0026; Fig. 2).
EXAMINER’S COMMENT
Regarding claim 16, which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moniz et al. (6546735), Parsons et al. (10578498), each teach a temperature sensor for an engine stator.
Wilson (20100215477) teaches a stator borescope with cooling air.
Mugglestone (20170234144) and Pitt (20180291747) each teach an engine with a turbine stator vane with a hollow space formed within the vane for passing cooling to an annular space.
Booth et al. (GB2541010) and Schwarz (20200011247) each teach a method of detecting malfunctions in cooling elements via a temperature sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745